Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 18, 2016

                                     No. 04-16-00259-CV

                    IN THE INTEREST OF A.P., ET AL., CHILDREN,

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-01950
                        Honorable Martha B. Tanner, Judge Presiding


                                        ORDER

       Appellant Brittany B.’s second motion for extension of time to file her brief is granted.
Brittany B.’s appellant’s brief is accepted as is.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of August, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court